Title: To Alexander Hamilton from James McHenry, 1 April 1799
From: McHenry, James
To: Hamilton, Alexander


          
            Sir,
            War department April 1. 1799
          
          I enclose for your information a Copy of a letter to Col. Thomas Moore directing him to call a General Court Martial, the nature of the Charges against the Prisoners not admitting of delay—
          I am Sir Your obedt. Servant 
          
            James McHenry
          
          Major Gen. Hamilton
        